PER CURIAM.
In this case the court below granted a preliminary injunction “restraining the defendant from proceeding by distraint or attempting to collect by distraint the taxes claimed, without, however, including therein restraint against collection by suit.”. Such action by the court was based on reasons stated by it in an opinion printed in 283 Fed. 300. In declining, as *1018we do, to vacate or modify the order granted by the court below, and in affirming its decree, we base our decision on its opinion, which we adopt as expressive of our views. The decree below is affirmed.